Citation Nr: 1722510	
Decision Date: 06/16/17    Archive Date: 06/29/17

DOCKET NO.  12-06 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include post-traumatic stress disorder (PTSD), an anxiety disorder, symptoms of stress, and insomnia.

2.  Entitlement to service connection for a gastrointestinal disability, to include ulcers and GERD, to include as secondary to acquired psychiatric disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran was afforded a hearing before a Veterans Law Judge (VLJ) in February 2015.  A transcript of that proceeding is of record.   However, the VLJ is no longer with the Board, and so, in January 2017, the Veteran was afforded the opportunity for another hearing.  See 38 U.S.C.A § 7107(c); 38 C.F.R. § 20.707.  He did not respond.  Therefore, the Board determines that the Veteran has waived his right to a hearing before the VLJ who will decide the appeal.

This case was previously before the Board in April 2015 and July 2016, when it was remanded for further development. 

As will be discussed in detail below, the Veteran filed a claim of entitlement to service connection for an acquired psychiatric disorder as well as filing a "separate" claim for PTSD.  Case law provides that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The record reflects mental disorders other than PTSD, including depression, chronic anxiety and an alcohol use disorder.  Thus, pursuant to the holding in Clemons, the Board has more broadly characterized the psychiatric claims on appeal as a claim for "an acquired psychiatric disability."

The Veteran also appealed the denials of service connection for right ear hearing loss and of a compensable rating for service-connected left ear hearing loss.  In an April 2017 rating decision, service connection for right ear hearing loss was granted, and the disability was rated as bilateral hearing loss.  The Veteran then filed a Notice of Disagreement in April 2017 with the rating assigned for his bilateral hearing loss, which the RO construed as a substantive appeal perfecting the appeal with regard to the rating assigned to the Veteran's left ear hearing loss disability.  Additional evidence has been received from the Veteran in support of that claim, but not reviewed by the RO, and the RO has not certified that appeal to the Board.  Therefore, the Board determines that the appeal of the rating assigned to the Veteran's service-connected hearing loss disability is not ripe for appellate review and will not assume jurisdiction over it at this time. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).

REMAND

The Board regrets the additional delay, but finds that another remand is necessary before the below claims are adjudicated. 
The appeal was remanded so that another opinion could be obtained with regard to the existence and etiology of the Veteran's PTSD.  The Veteran's VA treatment notes reflected a diagnosis of PTSD through August 2015.  In December 2015, a new treating physician assigned the diagnoses of alcohol use disorder and depression unspecified.  The December 2015 VA psychiatric examiner related that the Veteran did not have a diagnosis of PTSD, which was incorrect.  The July 2016 remand requested that another opinion be obtained and indicated that "if the examiner determines that a diagnosis of PTSD is not appropriate, the examiner should reconcile that determination with the diagnosis of PTSD."  The opinion received in October 2016 states that in light of the diagnosis of alcohol use disorder by the Veteran's treating psychiatrist as of the December 2015 VA examination report and the thorough rationale in that report, the October 2016 examiner remained unable to assert that the Veteran suffers from a psychiatric disorder, other than the substance abuse disorder which is barred from service connection, that was caused by or a result of military service.  
The examiner did not reconcile the different diagnoses, and while apparently finding that the original diagnosis of PTSD was incorrect, did not consider the question of whether the Veteran's PTSD had been properly diagnosed but had resolved.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that a claimant may be granted service connection even though the disability resolves prior to the adjudication of the claim).  
In addition, the examiner noted the December 2015 diagnosis of depression, but did not offer a rationale for the opinion that that disability is not etiologically a result of the Veteran's military service.  Consequenetly, the October 2016 VA opinion is inadequate and did not substantially comply with the Board's July 2016 remand directive.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  For these reasons, the Board again remands the appeal for another VA examination.   

The outcome of the claim for service connection for a gastrointestinal disability is intertwined with the outcome of the psychiatric disorder claim.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc).  As such, that claim is also remanded at this time.  

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.

2.  Then, the Veteran should be afforded an examination by a physician with sufficient expertise to determine the nature and etiology of all acquired psychiatric disorders that have been present during the period of the claim. 

All pertinent evidence of record should be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.


Based on the review of the record and examination of the Veteran, the examiner should state a medical opinion with respect to each acquired psychiatric disorder present during the period of the claim, including all diagnoses noted in treatment records, as to whether it is at least as likely as not (i.e., whether there is a 50 percent or better probability) that such disorder originated during active service or is otherwise etiologically related to active service.  

If PTSD is diagnosed, the examiner must identify the specific stressor or stressors that caused the PTSD.

If the examiner determines that a diagnosis of PTSD is not appropriate, the examiner should reconcile that determination with the diagnosis of PTSD documented in VA treatment notes, including considering whether the PTSD diagnosis in treatment notes was incorrect or whether the disability resolved during the appeal period, in which case it may still be service-connected. 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

The rationale for each opinion expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  Then, readjudicate the issues remaining on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


